 M. C. RICCIARDI COMPANYM. C. Ricciardi CompanyandTextileWorkersUnion of America,AFL-CIO. Case 22-CA-3805December 16, 1969DECISION AND ORDERBY CHAIRMAN MCCUL LOCH AND MEMBERSBROWN AND ZAGORIAOn September 22, 1969, Trial Examiner Harry H.Kuskin issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged inand wasengagingin certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision,' a supporting brief, anda motion to reopen the record.2Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner andhereby orders that the Respondent, M. C. RicciardiCompany, Alpha, New Jersey, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.The Respondent'sexceptionsto the TrialExaminer'sDecision , ; inlarge part directed to his credibilityresolutionsWe will not overrule aTrial Examiner's credibilityresolutions unless a clear preponderance of alltherelevant evidence convincesus that they are incorrect Such aconclusion is not warranted here.StandardDry Wall Products,Inc , 91NLRB 544, enfd 188 F 2d 362 (C A 3) We alsofind no merit in theRespondent'scharge of bias andprejudice on the part of the TrialExaminer'With its exceptionsto the TrialExaminer'sDecision,Respondent fileda motion to reopen the record to allow the production of evidencewhich, itcontends,itcould not produce at the hearing because itdid not havesufficienttime TheRespondent requested and had been granted a 2 weeks'postponement of the hearing and at no time indicatedto the TrialExaminer that it needed additional time to produce evidence.The motionisherebydenied on the ground that sufficient reason has not been shownwhy the profferedevidence was not submitted at the hearingbefore theTrialExaminerMid-South Towing Company,177 NLRB No 123TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE195HARRY H KUSKIN, Trial Examiner This proceedingwas heard at Newark, New Jersey, on August 12, 1969. Acomplaint issued herein on July 7, 1969, based on acharge and a first amended charge filed on May 23 andJune 20, 1969, respectively. The complaint alleges, insubstance, thatM.C. Ricciardi Company, herein calledRespondent, has violated Section 8(a)(1) of the Act (1) bypromulgating,publishing,andmaintainingano-solicitation rule prior to February 1, 1969, and at alltimes relevant thereafter, in order to prevent its employeesfrom giving support to, or engaging in activities on behalfof, a labor organization on its premises, without regard towhether such activities should occur during nonworkinghours; (2) by threatening employees with discharge if theydistributed union authorization cards on behalf of TextileWorkers Union of America, AFL-CIO, herein called theUnion; and (3) by interrogating its employees concerningtheirmembership and activities on behalf of the Union.Respondent's answer denies that it has violated the Act inany respect alleged herein.Upon the entire record, including my observation of thewitnesses, including their demeanor while on the witnessstand, and after due consideration of the briefs of theGeneral Counsel and Respondent, I make the followingFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, and Respondent admits, that itisaNew Jersey corporation engaged in the manufacture,sale,and distribution of military ammunition containersand related products at various plants in New Jersey,including its Tung-Sol and Kings plants in Washington,New Jersey, and its Alpha plant, in Alpha, New Jersey,that during the 12 months preceding the complaint, whichisrepresentative of its operations at all times materialherein, itmanufactured, sold, and distributed productsvalued in excess of $50,000, pursuant to contracts withvariousbranchesof the United States Government,including theUnited States Department of the Army,which manufactured products directly related to nationaldefenseand had a substantial impact upon nationaldefense. I find, upon the foregoing, as Respondent alsoadmits, that Respondent is engaged in commerce withinthe meaning of the Act.II.THE LABORORGANIZATION INVOLVEDRespondentagrees, andIfind, that TextileWorkersUnion of America, AFL-CIO,isa labor organizationwithin the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The no-solicitation rule'The no-solicitation rule whichis inissue herein is theone that was admittedly published and posted byRespondent in its Alpha, New Jersey, and Washington,New Jersey, plants from some time prior to February 1,'Unless otherwise indicated,the findings hereinafter are based onundenied or uncontroverted testimony,which I credit180 NLRB No. 48 196DECISIONS OF NATIONAL LABOR RELATIONS BOARD1969, until July 10, 1969.2 It reads, as follows:NOTICETO ALL CONCERNED:THE M.C.RICCIARDI COMPANY WILL NOT PERMIT ANYTYPEOF SOLICITATION ON COMPANYPREMISES ORDURINGWORKINGHOURSWITHOUTDEFINITECLEARANCE BY MANAGEMENT.ANY PERSON OR PERSONS IN VIOLATION OF THE ABOVEREGULATION WILLBE DISMISSEDAT ONCE.ALL PEOPLE PUNCHING OUT SHALL TRY TO LEAVE THEPREMISESPROMPTLYTOSAFEGUARDINSURANCEREGULATIONS.AUTHORIZED BYMANAGEMENTM.C. RICCIARDIOn the latter date, which was 3 days after the filing of thecomplaint herein, Respondent changed the rule, on adviceof counsel, and posted the rule in the same manner as theold rule. This rule, as changed, reads as follows:NOTICETO ALL CONCERNED:Owing to the misinterpretation of our long standingno-solicitationrule,thesubscribingCompany hasdecided to revoke that rule as of this date and tosubstitutetherefore (sic), the following clear andunambiguous rules, to wit:1.To insure efficient production and properdiscipline,the Company will not permit any type ofsolicitation by its employees in work areas during theirregular or scheduled working hours.2All employeesshall leave the plant promptly afterpunching out.3.No employee shall interfere with the work or theproduction efforts of any other employee by any means4.Anyemployee who violates any of the above ruleswill be discharged.ISSUED ANDPOSTED: July 10, 1969M.C. RICCIARDICOMPANYBy:CharlesM. DeReamnsPersonnel ManagerIt is not contendedthat thethe Act inany respect.rule, as changed, contravenesAs to the rule in issue, it is apparent from its language,assetforthabove, that, on its face, it prohibitssolicitation of all kinds, including that for a union, duringnonworking time on plant premises without companyauthorization. It is well established that employees havethe right to solicit for a union and to engage in unionactivities on an employer's property so long as they do notdo so during working time. A plant rule which interfereswith the exercise of this protected right, as here, byconditioning its exercise on the employer's permission ispresumed, in the absence of special circumstances, to fallwithin the proscription of Section 8(a)(1) of the Act. Anditisalso well established that the burden of overcomingthispresumptionofillegalityinsuchabroadno-solicitation rule rests upon the employer in an unfairlabor practice case.''All dateshereinafter are in 1969Iam satisfied on this record that Respondent has notsustainedtheburdenofshowing special justifyingconsiderations.AlthoughMatthewC.Ricciardi,Respondent's president, testified that Respondent soughtby its rule to prevent the disruption of production whichcould result from uncontrolled solicitations for funds orselling by employees, such mere assertion fails to establishhow solicitation in the plant, during nonworking hours,'did, or could, affect or threaten production. Accordingly,since Respondent has failed to show special circumstancesforattachingconditionsandqualificationstoitsno-solicitation rule on nonworking time, it follows that, byrequiring therein that employees obtain permission beforeengaging in union solicitation during nonworking time,Respondent unlawfully predicated upon its authorizationthe employees' exercise of their rights under Section 7 ofthe Act freely to engage in union solicitation during suchperiods.'As noted above, Respondent admits that it publishedand posted the above rule in its plants during theabove-mentioned period.However, it denies that, asalleged in the complaint, it maintained and enforced therulewith respect to its employees during nonworkinghours. In this connection, Ricciardi testified that he didnotmind the passing out of union cards on companypremises "as long as it was done on off-working hours."Yet, it is apparent that he never communicated thisinformation directly to the employees during the pendencyof the rule. Nor did Respondent post anything so toqualify the rule or explain it until July 10, 3 days after thecomplaint issued herein. And while Ricciardi testified, atone point, that he made his position on solicitation duringnonworking hours known to his foremen, when asked bycounselfortheGeneralCounsel,duringcrossexamination,whether he ever told his supervisors toconvey the information to the employees that solicitationwas allowed during nonworking hours, even though theposted rule said otherwise, he said that he was unable toanswer the question. In addition, admitted supervisor JohnSlack, Jr , testified that he received no such instructionsfrom his superiors at the "two or three" meetings ofsupervisors that he did attend.' Furthermore, employeesCarrie Shepard, Doris Gerstenberg, Doris D. Alvin andRosemary Lockhart, who impressed me as reliablewitnesses and worthy of credit, each testified that at notime did she receive any such clarification from arepresentative of management.In addition, there is testimony in the record as to howthe rule was, in fact, enforced. Thus, there is testimony,which is mutually corroborative in many respects, byemployeesShepard,Gerstenberg,andAlvinthatemployees have, in the past, been allowed to take upcollections in the Alpha plant both during working hoursandnonworkinghoursforChristmaspresentsforindividual supervisors, and for employees who were sickor who suffered some personal tragedy. And Slack also'SeeRepublic AviationCorp v N L R B,324 U.S 793, 803-804, fn 10,N.L R.B.v.WaltonMfg Co,289 F 2d 177, 180 (C.A. 5), enfg 126NLRB 697,N L R B. v United Aircraft Corp.,324 F 2d 128 (C A. 2),cert. denied376 U.S 591,Stoddard-Quirk ManufacturingCo,138 NLRB615'Respondent concedes that lunch periods and break periods constitutenonworking time'SeeFascoIndustries,Inc. v. N.L R B.412 F 2d 589 (C A 5),enfg inrelevant part173 NLRB No. 85'Slack explained that he had been on the nightshiftever since hebecame a foreman and most of the meetings of supervisors were in thedaytime when he was sleeping. M. C. RICCIARDI COMPANYtestifiedthathe gave permission for such collections"quite a fewtimes"in sicknessand tragedysituations. Inaddition,there is testimony by these three namedemployeesestablishingthat employee Phyllis Solomon hassoldAvon products, consisting of cosmetics etc., duringboth working hours and nonworking hours in the plantand that employee Julie Shotwell has sold Tupperwareproducts during such periods. Both Solomon and Shotwelldid their selling via catalogues, and would, at times, leavethe catalogues with the employee being solicited. In someinstances, employees would look at the catalogues at theirmachines during working hours and would then writedown the product or products to be ordered.' As to thecatalogueselling,Slack testified that "many times [he]told them nosoliciting,no buying andsellingand stuffwith these books." However, I note, in this connection,that Slack admitted that he "never bothered to try andfindout" who was doing theselling.Since I find itdifficult to believe that Slack would have tried to stop theselling activity in the plant without ever trying to find outwho was responsible therefor, and since I find hereinafterthat Slack's testimony in other respects is not worthy ofcredit, I do not credit his testimony that he tried to stopsuch selling orsoliciting inthe plant.The foregoing is to be appraised in the light of furthertestimony as to what occurred in the plant at about 6 or6:30 p.m., on March 19. Preliminarily, it should be notedthatearlierthatafternoonabout ten employees ofRespondent attendeda union meetinginPhillipsburg,New Jersey; that,among theseemployees, were Shepard,Alvin, Gerstenberg, Hilda Rogers and MargueriteRogers;and that, after leaving themeeting butbefore reporting towork that day, at 5 p.m., their regularly scheduled time,Shepard,Alvin and Gerstenberg distributedsome unionauthorizationcardstoRespondent'semployeesonRespondent's parking lot which adjoins the Alpha plant.As to the subsequenteventsthat afternoon, employeesShepard and Gerstenberg gave the following mutuallycorroborative testimony: Admitted supervisor John Slack,Jr.,who is in full charge of the night shift,' personallyapproached them, as well as Allen, Hilda Rogers andMargueriteRogers,attheirplacesofwork on theproduction line and told them to go to his office.9 In theoffice,Slack held up a union authorization card andadmonished the employees that, if he caught any onegiving them out in the plant, that person would bedischarged. It was their recollection that nothingelse wassaid by Slack. Employee Alvin testified in corroborationof the testimony by Shepard and Gerstenberg, except thatitwas also her testimony, at one point, that Slack saidfurther that what the employees do on theirown time istheir ownbusinessbut they could not do so "on time inthe place"; and, at another point, that Slack said that theforegoing prohibition related to the premises or companytime. On this entire record, I am persuaded, and find, thatAlvin gave a more complete version of the meeting withSlack and that Slack did make comments of this kind tothe five assembled employees. And I am satisfied, andfind, that thesum and substanceofAlvin'sadditionaltestimony was, under either version, that Slack then toldthe employees that they were not free toengage in suchactivity at anytime while oncompany premises, therebyreiterating, in effect,the existing no-solicitation rule.10'Itwas stipulated by the parties,in effect,that,ifRosemaryLockhartwere to testifyon the matter of solicitation and selling by employees in theplant, her testimonywould be similar to that of these three employees'The totalcomplement on the night shift consistedof about 60197In respect to the foregoing, Slack admitted that hecalled the five above-mentioned employees to his officeabout 6:30 p.m. He gave as his reason for doing so that,starting shortly after 5 p.m., employees began to leavetheirmachines "off and on" and talk to others; that thesituation became progressively worse; and that this wasaffecting production. More particularly, as to the extent ofthe movement around the plant, Slack testified variously(1) that these five employees "seemed to be walkingaround the most," talking to others; (2) that only thesefive employees were away from their jobs talking to otheremployees; (3) that there came a time just before he calledthese five employees in the office "when everybody lefttheir jobs, when everything stopped, then everybody waswalking away. I didn't know what they were doing"; and(4) that just prior to calling these five employees into theoffice, "they were at their jobs" and "[he had] no idea"how long they had been at their jobs. Further, as to theimpact of this movement about the plant on production,Slack also testified variously (1) that "it wasn't bad andproduction was going good until the time he called theemployees into the office and it just kept going downhill"; (2) that the other people were at their jobs andready to work but they did not have the materials to workwith because of the disruption of flow of work caused bythese five employees; and (3) that it was just a slowdownrather than a case of employees not having any work todo.The testimony of Slack as to the ensuing episode in hisoffice was, like the foreging, also lacking in forthrightnessand, at times, contradictory. Thus, he testified that he toldthe five assembled employees that he "knew that thesecards were being passed out and any more solicitation ofany kind, books, all that kind of stuff, that he would firethem." Yet, he denied that he mentioned the Union tothem or that he talked to President Ricciardi about thecard when he reached him on the telephone and discussedthe situation at the plant with him, which discussionresulted in instructions to call this meeting. And while hetestified that he saw union cards on the plant floor andpicked them up, his testimony varied as to what he didwith these cards, saying, at first, that he put them on hisdesk but he does not know exactly what he did with themnext; and saying, at a later point, that he does not knowwhether he threw them in the garbage after he pickedthem up or had them in or on his desk. Also, althoughpressed for an answer, he replied that he could not recallwhether(astestifiedtobyShepard,AlvinandGerstenberg) he held a union card in his hand whiletalking to them. It is also clear from the record that Slackwas instructed by Ricciardi not only to call this meetingbut to make sure that the employees knew the rules ofno-solicitation. In this connection, Slack's testimony, atone point was that, in explaining the rule to them he toldthem that he "didn't care what they did on their own timebut don't do it on my time which was during workinghours."Yet, as already found, the rule, on its face,prohibited solicitation in the plant during nonworkingtime.Also noteworthy, in this connection, is Slack'sfurther testimony that he did not tell the employees that itwould be all right to do soliciting on company premisesemployees,of whom about 45 were production Ime employees.'Shepard testified that,at the time in question,the office was located inan area which housed Slack's desk and was also used as a lunchroom. Atthe time of the hearing,the area was being used only as a lunchroom"Ricciardi testified that company premises,under that no-solicitationrule, included the parking lot adjoining the Alpha plant 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring their own time, and that he did not clarify to themwhat he meant by nonworking time. In all thesecircumstances, it strains one's credulity to believe thatSlack told these five employees, in contravention of theestablished rule, either directly or by implication, thatthey were free to engage in solicitation in the plant ontheirown time. In this connection, I find totallyunconvincingand incredibleSlack's testimony that,although the rule referred to "solicitation on companypremises or during working hours, he did not, at thattime, interpret this language in the disjunctive.As I have heretofore found that Slack was not aforthright or convincing witness and that his testimonywas, at times, contradictory; and since his version of themeeting is at odds, in many significant respects, with thatof Shepard, Alvin, and Gerstenberg, who impressed me, Ihave found, as reliable witnesses and who gave mutuallycorroborative testimony as to much of what occurred atthemeeting, I credit their testimony and discredit thetestimony of Slack. And since, as also found above, Ihave found that Alvin gave a more comprehensive versionof the meeting episode, I find further that her versionmore accurately reflects what took place at the meeting.With respect to the situation existing in the plant priorto the meeting, there was mutually consistent testimony,on rebuttal, by Shepard, Gerstenberg and Alvin that theyneither passed out cards in the plant after they startedwork on March 19, nor left theirmachinesto talk toanyone about the Union or about anything, nor saw anygroups of employees milling around when they shouldhavebeenworking."This testimony was in directcontradiction of Slack's testimony. Casting serious doubton Slack's version, that all of the above was going on andthat it was adversely affecting production to the point thathe felt impelled to do something about it, is his admissionthat,atno time during the meeting, did he mentionanything about production to the employees; and, further,nowhere does it appear that Slack spoke to any of thesefiveassembled employees about production before themeeting that day. In all these circumstances, including thefact that Slack did not impress me as a reliable witnesswhereas Shepard, Gerstenberg, Alvin, and Lockhart did soimpressme, I conclude, and find, contrary to thetestimony of Slack, that the record fails to establish thatanything untoward occurred in the plant's operationsduring the hour and a half, or so, preceding the meeting,or that there was any nexus between what occurred in theplant during that period and the meeting which followed.' IRather do I infer, and find, particularly in light of Slack'sadmission that he knew that cards were being passed out,that Slack called these five employees into the office, allof whom had attended the union meeting earlier that dayand three of whom had distributed union authorizationcards on the company parking lot thereafter but beforethe night shift began, in order to counteract such unionactivity, including the distribution of union authorizationcards."Employee Lockhart also testified that she did not engage in suchconduct on March 19, nor did she see any groups milling around duringworking time."In this connection, I do not credit the testimony of President Ricciardithat, during the telephone conversation with Slack, which resulted in hisinstructions to Slack to call the meeting, Slack told him that employees"were passing out cards disrupting production, with a couple of situationswhere the people were arguing, didn't want to take the cards." Ricciardidid not testify in a forthright manner, at times, (e.g., seediscussionsupraof his testimony with respect to conveying his claimed interpretation of theno-solicitation rule to his supervisors) and he did not impress me as aThe recordalsodiscloses,in this latter connection,undeniedtestimony by employee Gerstenberg that (1) onMarch 20, when she was on her way to the ladies room,she overheard her supervisor, Slack, say to his father, anemployee, "There goesa union man"; (2) later thatevening,while she was in the office arranging with officeemployee Doris Bray to have her order supper to bebrought into the plant "for the girls" on the night shift,Slack came into the office and said, upon being told byBray whatwas takingplace, "Oh, I thought maybe shewas trying to give you a union card"; and (3) on oneoccasion, when shewas leavingthe office, Slack said toher, "Doris, I never thought you would do this"; and, inresponsetoher query as to what he meant, Slackanswered, "Be a union man .1113Iam not persuaded that either items (1) or (3) exceededpermissible bounds under the Act. However, with respectto item (2), since Slack had, the night before during themeeting with the five employees, including her, threatenedto discharge any employee who distributed a card on plantpremises, I am persuaded that Slack thereby implied toGerstenberg that he meant to carry out the threat, witnessthe fact that he was then on the lookout to see whethershewas engaginginsuch distribution in the plant. Itherefore conclude, and find, that, by Slack's direct threatto the five assembled employees on March 19 and bySlack's implied threat separately to Gerstenberg on March20, Respondent further violated Section 8(a)(1) of the Act.Considering the fact that, as found above, other formsof solicitationwere being allowed both during workingand nonworking time, as of the time of Slack's meetingwith the five employees in the plant, and the further factthat the burden of Slack's remarks to the five employeesat the meeting was that Respondent would not tolerate thesolicitation of union membership on the plant premises onworking or nonworking time by the distribution of unionauthorization cards, I conclude, and find, further thatRespondent thereby enforced its no-solicitation rule notonly coercively but disparately in order to prevent itsemployees from engaging in solicitation in behalf of theUnion."Although Respondent has admitted in its answer thatJohn Slack, Jr., is a supervisor within the meaning ofSection 2(11) of the Act, it takes the position, in effect,therein that it should not be held responsible for anyconduct orstatementsby Slack, which may be found tohave contravened the Act, because Slack engaged in suchconductwithoutitsauthority.However,becauseRespondenthas clothed Slack with the mantle of itsauthority,anyconductorstatementsbyhim toRespondent's employees contravening theActwouldnaturally have a coercive effect upon them, regardless ofthe fact that such conductor statements. are unauthorized., s;Accordingly, I find that Respondent is answerable forthe aforesaid threats and acts of interrogation by Slackfound herein.Insum,therefore,Iconclude,andfind,thatRespondentviolatedSection 8(a)(1) of the Act (1) byreliable witness."Slack's testimony was only that he could not recall any of the aboveoccasions testified to by Gerstenberg."On the matter of enforcement of the rule,seeThe Great Atlantic &Pacific Tea Company,Inc.162 NLRB 1182, 1184,holding that:It is wellestablished that the mere existence of an unlawful no-solicitation rulemakes it susceptible to application to employees and this factor alone tendstocoerce,restrain,and interferewith their right to engage inself-organizational activities."See N.L.R.B. v Ace Comb Company,342 F.2d 841(C.A 8). M. C. RICCIARDI COMPANYpromulgating,and maintaining in effect,an illegally broadno-solicitation rule which prohibited union solicitiation onnonworking time on plant premises; (2) by enforcing thisillegallybroad no-solicitation rule discriminatorily inordertoprevent its employees from engaging insolicitation on plant premises in behalf of the Union; and(3) by threatening employees both directly and indirectlywith discharge for engaging in the distribution of unionauthorization cards on plant premises.B. Additional 8(a)(I )According to Rosemary Lockhart, "a couple of hoursafter work had started" on March 19, Slack approachedher,while she was at the water fountain in the plant,"holding a union card in his hand, and asked her whethershe had gone to the unionmeeting;and when she repliedin the negative, he inquired further whether she was sure.She testified, in addition, that Slack also said, "whoeverpassed union cards around will be fired"; and that heasked her whether she knew who was passing out unioncards.As to the above, Slack admitted talking toLockhart at the fountain on one occasion about ameeting, and saying, "what are you doing having ameetingdown there?" Slack testified, on direct, inexplanationofhisadmitted remark that the word"meeting" was "just a figure of speech. It was justsomething I said because they were all in one spottalking." Thereafter, on cross examination, Slack gave asan explanation that he was referring to "people justmilling around in that general area,"-the area whereLockhart worked. In view of (1) my finding heretoforediscrediting Slack's testimony that such milling arounddid occur; (2) the unconvincing explanation by Slack as towhy he used the word "meeting,"and his failure toexplainwhy he said to Lockhart what areyoudoinghaving a meeting down there (emphasis supplied), whenLockhart was at his side; (3) Slack's failure specifically todeny both the interrogation concerning who was passingout union cards and the threat attributed to him byLockhart; and (4) my findings heretofore discreditingSlack and crediting Lockhart, I credit Lockhart here andconclude, and find, that Slack interrogated Lockhart as tothe union meeting and as to who was passing out unioncards and, as was the case during the meeting that daywith the five employees, threatened to discharge anyemployeewho passed out union cards on companypremises, all of which interfered with, restrained andcoerced her in her rights under Section 7 of the Act, inviolation of Section 8(a)(1) of the Act.Upon the basis of the entire record, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Unionisa labor organizationwithin themeaning of Section 2(5) of the Act.3.By interfering with,restraining,and coercing itsemployees in the exercise of their rights guaranteed inSection 7 of the Actinthemannerfound above,Respondent engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act."She testified that she hadjust taken a break and had been to thebathroom.1994.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.THE REMEDYAs I have found that Respondent engaged in certainunfair labor practices, I shall order Respondent to ceaseand desist therefrom and to take certain affirmative actiondesigned to effectuate the purposes of the Act. In thisconnection, although Respondent did, shortly after thefilingof the instant complaint, in effect, rescind theunlawfulno-solicitationrulefoundherein,Ishallnevertheless, in order to safeguard against any furtherpromulgating,maintaining or enforcing by it of such aruleandtherebyinterferingwithitsemployees'self-organizational rights under the Act, recommend thatRespondent be ordered to cease and desist therefrom.Furthermore, since the record shows that the above rulewas promulgated and maintained by Respondent not onlyin its Alpha plant in Alpha, New Jersey, but also in itsTung-Sol plant and Kings plant in Washington, NewJersey,Ishallalso recommend that Respondent beordered to post the notice hereinafter set forth both in theAlpha, New Jersey, plant and in these two Washington,New Jersey, plants.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,I recommend that:A.Respondent, its officers, agents, successors, andassigns,shall:1.Cease and desist from(a) Interrogating employees concerning their own ortheir fellow employees' union membership, activities, ordesires in a manner constituting interference, restraint, orcoercion, in violation of Section 8(a)(1) of the Act.(b)Threatening employees directly or indirectly withdischarge if they engaged in the distribution of unionauthorizationcardson plant premises in a mannerconsistent with their organizational rights under the Act.(c) Promulgating, maintaining or enforcing a rule whichprohibitssolicitationoncompany premises duringnonworking time unless authorized by management.(d)Enforcing any no-solicitation rule in a mannerwhich discriminates against solicitation in aUnion'sbehalf.(e) In any like or related manner interfering with,restraining,or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Post at its plants in Alpha, New Jersey, andWashington, New Jersey, copies of the attached notice,marked "Appendix."" Copies of said notice, on formsprovided by the Regional Director for Region 22, shall,after being signed by a representative of Respondent, beposted by Respondent immediately upon receipt thereof,and be maintained for 60 consecutive days thereafter, inconspicuous places,including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material."in the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "the 200DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.18RecommendedOrder of a TrialExaminer"in the notice In the furtherevent that the Board'sOrder is enforcedby a decree of a United StatesCourt of Appeals, the words"Pursuant to a Decreeof the United StatesCourt of AppealsEnforcingan Order," shallbe substitutedfor the words"a Decisionand Order ""In the event that this RecommendedOrder is adoptedby the Board,this provision shall be modifiedto read "Notify saidRegional Director, inwriting,within10 days from the date ofthisOrder,what steps Respondenthas takento complyherewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that-After a trial at which all sides had the chance to giveevidence, the National Labor Relations Board found thatwe,M.C. Ricciardi Company, violated the NationalLabor Relations Act, and ordered us to post this noticeand to carry out its provisions.The Law gives you the right.To form, join or help unions,To choose a union to represent you in bargainingwith us,To act together for your common interest orprotection; andTo refuseto participate in any or all of thesethings.The Board has ordered us to promise you that.WE WILLNOT interfere with your rights.WE WILL NOTinterrogateyou as to your or yourfellow employees',union activities,union membership,or desires.WE WILLNOT threatenyou directlyor indirectly withdischargeifyouengage in the distribution of unionauthorization cards on plant premises in a mannerconsistentwith your organizational rights under theAct.WE WILL NOTpromulgate,maintain, or enforce arulewhich prohibits solicitation on company premisesduring nonworking time unless authorized by us.WE WILL NOTenforce any no-solicitation rule in amanner which discriminates against solicitation in aunion's behalf.DatedByM.C. RICCIARDICOMPANY(EMPLOYER)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywiththeBoard'sRegionalOffice,FederalBuilding, 970 Broad Street, Newark, New Jersey 07102,Telephone 645-2100.